DETAILED ACTION
Claims 1-13 and 21-27 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 10/11/2021 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-13 and 21-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-13 and 21-27, under Step 2A claims 1-13 and 21-27 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A merchant system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the merchant system to perform operations comprising: accessing merchant item data from a merchant inventory system of a merchant via an application programming interface (API) of the merchant system in response to detecting a selection of a user interface element corresponding to an agent window associated with an online chat session between an agent of the merchant and a user, wherein the API     

                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to purchase an item. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including memory, one or more hardware processors, and an application programming interface. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Dependent claims 2-13 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-13 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-13 do not set forth further additional elements. Considered both individually and as a whole, claims 2-13 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-13 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological 
Claims 21-27 are parallel, i.e. recite similar concepts and elements, to claims 1-13, analyzed above, and the same rationale is applied.
In view of the above, claims 1-13 and 21-27 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 21-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makar et al., US PG Pub 2009/0292778 A1 (hereafter “Makar”).

	Regarding claim 1, Makar discloses a merchant system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the merchant system to perform operations comprising: 
accessing merchant item data from a merchant inventory system of a merchant via an application programming interface (API) of the merchant system in response to detecting a selection of a user interface element corresponding to an agent window associated with an online chat session between an 
generating the checkout interface element for a first item based on the merchant item data, wherein a selection of the checkout interface element causes a checkout page corresponding to the first item to be loaded or causes a purchase of the first item to be processed (¶0066); and 
dynamically rendering the checkout interface element within a user chat window of the online chat session, wherein the dynamically rendering the checkout interface element further includes the merchant item data for the first item (¶¶0066 and 0236-0265).

Regarding claim 2, Makar discloses the merchant system of claim 1, wherein prior to accessing the merchant item data, the operations further comprise: receiving chat log data for the online chat session; determining the user interface element from the chat log data; and dynamically rendering the user interface element within the agent window (¶¶0066-0074).

Regarding claim 3, Makar discloses the merchant system of claim 1, wherein the operations further comprise: receiving a request to purchase the first item from the user via the checkout interface element; and processing an electronic transaction for the first item with the merchant inventory system using an account for the user with the merchant system (¶¶0088-0089).

Regarding claim 4, Makar discloses the merchant system of claim 3, wherein the account for the user comprises one of an auto-checkout opt-in preference or a one-touch opt-in preference, and wherein the processing the electronic transaction is in response to the receiving the request via the selection of the checkout interface element in the online chat session (¶¶0066-0070).

Regarding claim 5, Makar discloses the merchant system of claim 1, wherein the accessing the merchant item data is from a networked database of the merchant inventory system (¶¶0022 and 0064).

Regarding claim 6, Makar discloses the merchant system of claim 1, wherein prior to the generating the checkout interface element, the operations further comprise one of: determining user preferences for the first item using at least one of the online chat session or past user purchase preferences of the user; or querying the agent for the user preferences for the first item, wherein the generating the checkout interface element is further based on the user preferences (¶0070).

Regarding claim 7, Makar discloses the merchant system of claim 1, wherein the operations further comprise: receiving a recommendation for a second item from the agent; generating a recommendation interface element for the recommendation; and dynamically rendering the recommendation interface element with the checkout interface element within the online chat session (¶¶0070-0074).

Regarding claim 8, Makar discloses the merchant system of claim 7, wherein the recommendation interface element causes one of a purchase the second item or a purchase of the first item with the second item (¶¶0066).

Regarding claim 9, Makar discloses the merchant system of claim 1, where prior to the accessing the merchant item data, the operations further comprise: receiving the selection via the user interface element displayed during the online chat session (¶0134).

Regarding claim 10, Makar discloses the merchant system of claim 1, wherein prior to the generating the checkout interface element, the operations further comprise: dynamically rendering an item transmission interface element for the first item during the online chat session on an agent device of the agent; and receiving a transmission request of the checkout interface element to the user via the item transmission interface element (¶¶0102-0106).

Regarding claim 11, Makar discloses the merchant system of claim 1, wherein prior to the generating the checkout interface element, the operations further comprise: dynamically displaying the merchant item data to the agent via an agent device of the agent during the online chat session using the API; and receiving, from the agent device, a selection of the first item from the merchant item data (¶¶0152-0156).

Regarding claim 12, Makar discloses the merchant system of claim 11, wherein the agent comprises a live agent of the user that interfaces with a user device of the user via the agent device using an online chat application, and wherein the API communicates interfaces with a chat application API of the online chat application that comprises one of a tool or a plug-in to provide the user interface element (¶¶0056 and 0064).

Regarding claim 13, Makar discloses the merchant system of claim 1, wherein prior to the generating the checkout interface element, the operations further comprise: receiving a user preference for an item parameter of the first item, wherein the generating the checkout interface element is further based on the user preference (¶0070). 

Regarding claims 21-27, all of the limitations in claims 21-27 are closely parallel to the limitations of system claims 1-13, analyzed above, and are rejected on the same bases.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Perrochon et al., US PG Pub 2011/0184834 A1, teaches a distributed electronic commerce system with virtual shopping cards for group shopping.
Purcell et al., US PG Pub 2016/0042420 A1, teaches systems and methods for managing group chats during ecommerce sessions.
Non-patent literature Bidigare, Sarah. Best practices for the information architectures of e-commerce ordering systems (2000), teaches information architecture of the shopping cart.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625